UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6138



HARVEY E. TUNSTALL,

                                              Plaintiff - Appellant,

          versus


CORPORAL   WARE;   CORPORAL  WHITE;   CORPORAL
THOMPSON, Deputy Sheriffs/Jail Security; CAP-
TAIN GERBER, Chief, Confinement Branch; MAJOR
M.P. JACKSON, Commander, Correctional Services
Division,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Barry R. Poretz, Magistrate
Judge. (CA-00-528)


Submitted:   April 13, 2001                 Decided:   April 24, 2001


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harvey E. Tunstall, Appellant Pro Se. James R. Parish, BRANDT,
JENNINGS, ROBERTS, DAVIS & SNEE, Falls Church, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Harvey E. Tunstall appeals the magistrate judge’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.*

We have reviewed the record and the magistrate judge’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the magistrate judge. Tunstall v. Ware, No. CA-00-528 (E.D. Va.

Dec. 12, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




     *
      The parties consented to the magistrate judge’s jurisdiction
pursuant to 28 U.S.C. § 636(c) (1994).


                                 2